  Case 1:20-cr-00008-LEK Document 1 Filed 01/22/20 Page 1 of 3    PageID #: 1
                                                              FILED IN THE

         ORIGINAL                                      UNITED STATES DISTRICT COURT
                                                          DISTRICT OF HAWAII

                                                              JAN 2 2 2020
KENJIM.PRICE #10523
United States Attorney                                 at YL o'clock and5S mm.]
                                                           SUE BEITIA, CLERK
District of Hawaii


KENNETH M. SORENSON
Assistant U.S. Attorney
Room 6-100,PJKK Federal Bldg.
300 Ala Moana Boulevard
Honolulu, Hawaii 96850
Telephone: (808)541-2850
Facsimile: (808)541-2958
Email: ken.sorenson@usdoj.gov

Attorneys for Plaintiff
UNITED STATES OF AMERICA


                 IN THE UNITED STATES DISTRICT COURT


                          FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA,                 CR. NO.CR20 00008
                  Plaintiff,              E4DICTMENT


           vs.                           [18U.S.C. § § 1543, 1544 and
                                         1028A]
KELSEY KIMIKO MATSUKAWA,

                     Defendant.




                                  INDICTMENT
     Case 1:20-cr-00008-LEK Document 1 Filed 01/22/20 Page 2 of 3         PageID #: 2




The Grand Jury charges:

                                       Count 1
                          Unlawful Alteration of a Passport
                                (18U.S.C. § 1543)

        On or about April 3,2019, within the District ofHawaii, the defendant,

KELSEY KIMIKO MATSUKAWA,did alter a U.S. Passport bearing the

identification number #*****953 with the intent that it be used as a means of

identification.


        All in violation of Title 18, United States Code, Section 1543.




                                       Count 2
                             Unlawful Use of a Passport
                                (18U.S.C. § 1544)

        On or about April 3, 2019, within the District of Hawaii, the defendant,

KELSEY KIMIKO MATSUKAWA,did willfully and knowingly use, or attempt

to use, a U.S. passport bearing the identification number #*****953, said passport

being issued to, and designed for, the use of another.

        All in violation of Title 18, United States Code, Section 1544.




//
  Case 1:20-cr-00008-LEK Document 1 Filed 01/22/20 Page 3 of 3         PageID #: 3




                                      Count 3
                            Aggravated Identity Theft
                              (18 U.S.C. § 1028A)

      On or about April 3, 2019, within the District of Hawaii, the defendant,

KELSEY KIMIKO MATSUKAWA,did knowingly use, without lawful authority,

a means ofidentification of another person during and in relation to a felony

violation enumerated in 18 U.S.C. § 1028A(c),to wit: the unlawful use of a

passport issued to another person in violation of 18 U.S.C. § 1544, knowing that

the means of identification belonged to another actual person.

      All in violation of Title 18, United States Code, Section 1028A(a)(l).

      DATED: January 22, 2020, at Honolulu, Hawaii.


                                             A TRUE BILL


                                                /s/ Foreperson
                                             FOREPERSON,GRAND JURY




United States Attomey
District of Hawaii



KENNETH M.SORENSON
Assistant U.S. Attorney


United States v. Kelsey Kimiko Matsukawa
Indictment
Cr. No.
